Citation Nr: 0721730	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1992.  Service in Vietnam is evidenced in the record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO). 

In the July 2004 rating decision regarding the veteran's 
December 2003 claim, the RO granted service connection for 
non-Hodgkin's lymphoma, evaluating the disorder as 100 
percent disabling from May 13, 2003 through November 20, 
2004, and noncompensably disabling from December 1, 2004 to 
the present.  
See 38 C.F.R. § 4.117, Diagnostic Code 7715 (2006).  The 
veteran disagreed with the rating decision to the extent that 
it found the disability noncompensable from December 1, 2004.

The veteran and his representative presented testimony in 
support of the veteran's claim at an April 2007 hearing at 
the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's claims folder.

Other issues identified

After review of the claims folder and review of the hearing 
transcript, the Board has identified other issues raised by 
the veteran.  These issues are referred to the RO for 
appropriate action.  

In a November 2004 statement, the veteran's representative 
indicated that the veteran experienced a urinary disorder 
secondary to his radiation treatment for service-connected 
non-Hodgkin's lymphoma disease.  At the April 2007 hearing, 
and in an April 2007 statement, the veteran and his 
representative contend that the veteran suffers from 
depression and anxiety secondary to his service-connected 
non-Hodgkin's lymphoma.  Finally, the veteran testified at 
the April 2007 hearing that he continued to suffer pain from 
the biopsy incision scar located in his right groin area.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND


For reasons stated immediately below, the Board finds that 
this issue must be remanded for additional procedural 
development.

The Veterans Claims Assistance Act of 2000 (the VCAA) 
requires VA to notify the claimant and the claimant's 
representative, if any, of the evidence required to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002).  
In a February 2004 VCAA letter, the veteran was informed only 
of what evidence was required to establish a service-
connection claim.  After the RO granted service connection 
for some of the veteran's claims and the veteran appealed the 
assigned ratings, the veteran never received notice, as 
required by the VCAA, of what the evidence must show to 
establish an increased disability rating claim.

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The veteran has not received 
appropriate notice under Dingess.  This, too, must be 
accomplished.

The United States Court of Appeals for the Federal Circuit 
held in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [the DAV case] that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may not be cured by the Board.  Accordingly, the Board 
must remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in 
Dingess.

2.  VBA should contact the veteran and 
request that he furnish any recent medical 
records pertaining to his service-
connected non-Hodgkin's lymphoma.  Any 
such record so obtained should be 
associated with the veteran's VA claims 
folder. 

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should readjudicate the 
veteran's increased rating claim.  If the 
claim remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



